 Fill in this information to identify your case:

 Debtor 1                   Devin Jazzmine-Santos Ortiz
                            First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number           16-20641
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A                 Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim          Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the        that supports this      portion
                                                                                                             value of collateral.     claim                   If any
         Valley State Employees
 2.1                                                                                                              Unknown                    Unknown              Unknown
         CU                                         Describe the property that secures the claim:
         Creditor's Name                            2012 Jeep Cherokee 91000 miles
                                                    To be surrendered
                                                    As of the date you file, the claim is: Check all that
         POB 5366                                   apply.
         Saginaw, MI 48603                              Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                         car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred          2015                        Last 4 digits of account number        3070


   Add the dollar value of your entries in Column A on this page. Write that number here:                                           $0.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                          $0.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy

                  16-20641-dob                    Doc 66         Filed 12/26/18                Entered 12/26/18 13:15:14                       Page 1 of 21
                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                         NORTHERN DIVISION

In re:
Devin Jazzmine-Santos Ortiz                              Case No. 16-20641
                                                         Hon. Daniel S. Opperman
                                                         Chapter 13 Proceeding
      Debtor(s).
_______________________/

                      NOTICE OF ADDING AN OMITTED CREDITOR LATER THAN
                              14 DAYS BEFORE THE§ 341 MEETING

PLEASE TAKE NOTICE that the Debtors have filed the attached Amended Cover Sheet for Amendments,

Amended Schedule F and First Amended Creditor Matrix adding omitted creditors later than 14 days

before the section 341 meeting.

PLEASE TAKE FURTHER NOTICE that pursuant to L.B.R. 1009-1 (E.D.M.) that;

(1) If an amendment adding a creditor is made later than 14 days before the Code section 341 meeting

of creditors, then:

(A) Any time fixed for the filing of complaints under Code§ 523 or Code§ 727, pursuant to

F.R.Bankr.P.4007 and 4004 respectively, or to object to the debtor's claim of exemptions, pursuant to

F.R.Bankr.P.4003(b), shall automatically be extended to allow such creditor the same number of days in

which to file such a complaint or objection as the creditor would have had if the creditor had been properly

scheduled at the outset of the case; and

(B) Unless the Court orders otherwise, the creditor added by the amendment shall be entitled to examine

the debtor under oath with any reasonable expense to be borne by the debtor.




         16-20641-dob     Doc 66    Filed 12/26/18    Entered 12/26/18 13:15:14       Page 2 of 21
(2) Adding a creditor's name to a schedule does not necessarily affect whether the debt owed to the

creditor was, is, or will be discharged in the present case. A determination from this Court regarding the

dischargeability of the debt of an added creditor shall be sought in an adversary proceeding under Code

523(a)(3).


Dated: December 26, 2018                                  /s/ Michael J. Shovan
                                                          Michael J. Shovan
                                                          Attorney for Debtors
                                                          6620 Weiss Street
                                                          Saginaw MI 48603
                                                          (989) 847-6030
                                                          ecf@bk-doctor.com
                                                          P43362




        16-20641-dob      Doc 66     Filed 12/26/18    Entered 12/26/18 13:15:14      Page 3 of 21
                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF MICHIGAN

                                                                COVER SHEET FOR AMENDMENTS


 Case Name:                Devin Jazzmine-Santos Ortiz                                         Case No.:    16-20641

DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELOW:

      Amendment to Petition:
             Name      Debtor(s) Mailing Address      Alias
             Signature     Complying with Order Directing the Filing of Official Form(s)
      Summary of Your Assets and Liabilities and Certain Statistical Information
      Statement of Financial Affairs
      Schedules and List of Creditors:
          Schedule A/B
          Schedule C          Debtor 2 Schedule C
          List of Creditors Schedule D        Schedule E/F and
               Add creditor(s), provide address of creditor already on the List of Creditors, change amount or classification of
          debt - $31.00 Fee Required, or
               Change address of a creditor already on the List of Creditors - No Fee Required
          Schedule G
          Schedule H
          Schedule I
          Schedule J
          Schedule J-2
      NOTE: Use Page 2 for any corrections or additions to the List of Creditors.
 Additional Details of Amendment(s):
       Amended Schedules E & F to add additional creditors



             DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may
             be relied upon by the Clerk of the Court as a complete and accurate summary of the information
             contained in the documents attached.
 Date                               Signature
 12/17/2018                                       /s/ Michael J Shovan
             AFFIRMATION OF DEBTOR(S): I declare under penalty of perjury that I have read this cover sheet and
             the attached schedules, lists, statements, etc., and that they are true and correct to the best of my
             knowledge, information and belief.
 Date                              Signature
 12/17/2018                                       /s/ Devin Jazzmine-Santos Ortiz




                                                                                1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy

               16-20641-dob                  Doc 66            Filed 12/26/18   Entered 12/26/18 13:15:14     Page 4 of 21
                                                       CORRECTIONS TO THE LIST OF CREDITORS
Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.
 PREVIOUS NAME/ADDRESS OF CREDITOR:                                             PLEASE CHANGE TO:
                                                                                -NONE-




                                                          ADDITIONS TO THE LIST OF CREDITORS
Use this section to identify creditors added to the schedules and List of Creditors.
 NAME OF CREDITOR:                        Cottonwood Financial dba Cash Store
                                          1901 Gateway Drive, Ste 200
 ADDRESS:
                                          Irving TX 75038


 NAME OF CREDITOR:                        Direct TV
                                          POB 5007
 ADDRESS:
                                          Carol Stream IL 60197-5007


 NAME OF CREDITOR:                        ERC
                                          POB 57610
 ADDRESS:
                                          Jacksonville FL 32241


 NAME OF CREDITOR:                        Instant Cash Advance Corp
                                          510-A 28th St SE
 ADDRESS:
                                          Wyoming MI 49548




 NAME OF CREDITOR:                        Rent A Center
                                          Legal Department
 ADDRESS:                                 5501 Headquarters Drive
                                          Plano TX 75024-5837




 NAME OF CREDITOR:                        Rushmore Service Center
                                          POB 5508
 ADDRESS:
                                          Sioux Falls 57117




                                                                                2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

               16-20641-dob                  Doc 66            Filed 12/26/18   Entered 12/26/18 13:15:14   Page 5 of 21
 NAME OF CREDITOR:                        First Premier Bank
                                          POB 5524
 ADDRESS:
                                          Sioux Falls SD 57117




 NAME OF CREDITOR:                        State of Michigan
                                          Office of Collections
 ADDRESS:                                 POB 30149
                                          Lansing MI 48909




                        FOR ADDITIONAL CORRECTIONS/ADDITIONS, COPY THIS SHEET AND CONTINUE.




                                                                                3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

               16-20641-dob                  Doc 66            Filed 12/26/18   Entered 12/26/18 13:15:14   Page 6 of 21
 Fill in this information to identify your case:

 Debtor 1                     Devin Jazzmine-Santos Ortiz
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MICHIGAN

 Case number           16-20641
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          State of Michigan                                      Last 4 digits of account number       3070                 $283.00                 $283.00                  $0.00
              Priority Creditor's Name
              Office of Collections                                  When was the debt incurred?           2017
              POB 30149
              Lansing, MI 48909
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Income Taxes

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              42800                                                Best Case Bankruptcy

                    16-20641-dob              Doc 66            Filed 12/26/18                 Entered 12/26/18 13:15:14                           Page 7 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.1      Aaron Sales & Lease Own                                    Last 4 digits of account number       3070                                             $1,086.00
          Nonpriority Creditor's Name
          1015 Cobb Place Blvd Nw                                    When was the debt incurred?           2010 - 2016
          Kennesaw, GA 30144
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2      Aaron Sales & Lease Own                                    Last 4 digits of account number       3070                                                $563.00
          Nonpriority Creditor's Name
          1015 Cobb Place Blvd Nw                                    When was the debt incurred?           2010 - 2016
          Kennesaw, GA 30144
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.3      Americollect Inc                                           Last 4 digits of account number       3070                                                 $72.00
          Nonpriority Creditor's Name
          Po Box 1566                                                When was the debt incurred?           2010 - 2016
          Manitowoc, WI 54221
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Lansing Ophthalmology PC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 8 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.4      Cbm Collections                                            Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          300 Rodd St Ste 202                                        When was the debt incurred?           2010 - 2016
          Midland, MI 48640
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Notice
                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Wanigas Credit Union


 4.5      Charter Communications                                     Last 4 digits of account number       3070                                                $405.00
          Nonpriority Creditor's Name
          8413 Excelsior Drive                                       When was the debt incurred?           2010 - 2016
          Madison, WI 53717-1970
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.6      Check N Go                                                 Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          7755 Montgomery Road                                       When was the debt incurred?           2015
          Suite 400
          Cincinnati, OH 45236
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice - Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 9 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.7      City of Saginaw                                            Last 4 digits of account number       3070                                                 $50.00
          Nonpriority Creditor's Name
          Processing Center                                          When was the debt incurred?           2010 - 2016
          POB 2040
          Tarrytown, NY 10591-9040
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.8      City of Saginaw                                            Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          Customer Accounting                                        When was the debt incurred?           2010 - 2016
          1315 S. Washington Ave.
          Saginaw, MI 48601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice - Unsecured


 4.9      City of Saginaw                                            Last 4 digits of account number       3070                                                 $50.00
          Nonpriority Creditor's Name
          Processing Center                                          When was the debt incurred?           2010 - 2016
          POB 2040
          Tarrytown, NY 10591-9040
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 10 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.1
 0        Clerk                                                      Last 4 digits of account number       4GC5                                             Unknown
          Nonpriority Creditor's Name
          Saginaw County District Court                              When was the debt incurred?           2016
          111 S Michigan Ave
          16-0294-GC-5
          Saginaw, MI 48602
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Notice to Stay Proceeding, Quash
                                                                                         Subpoenas, Dismiss Warrants & Release
              Yes                                                       Other. Specify   Garnishments


 4.1
 1        Consumers Energy                                           Last 4 digits of account number       8864                                                $496.00
          Nonpriority Creditor's Name
          P.O. Box 30090                                             When was the debt incurred?           2010 - 2016
          Bankruptcy Office
          Lansing, MI 48909-7590
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1
 2        Consumers Energy                                           Last 4 digits of account number       8864                                             Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2010 - 2016
          Lansing, MI 48909
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice - Service




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 11 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.1
 3        Cottonwood Financial                                       Last 4 digits of account number       3070                                                $705.00
          Nonpriority Creditor's Name
          1901 Gateway Dr #200                                       When was the debt incurred?           2018
          Irving, TX 75038-2425
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.1
 4        Dawn Kaiser via fax 989-754-4805                           Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          Hoyt Nursing & Rehab Centre                                When was the debt incurred?           2016
          1202 Weiss
          Saginaw, MI 48602
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice to Stay & Release Garnishments


 4.1
 5        Direct TV                                                  Last 4 digits of account number       3070                                                $291.00
          Nonpriority Creditor's Name
          PO Box 6550                                                When was the debt incurred?           2018
          Greenfield Village, CO 80155-6550
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 12 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.1
 6        ERC                                                        Last 4 digits of account number       3070                                                $994.00
          Nonpriority Creditor's Name
          POB 57610                                                  When was the debt incurred?           2018
          Jacksonville, FL 32241
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Sprint


 4.1
 7        First Premier Bank*                                        Last 4 digits of account number       4070                                             Unknown
          Nonpriority Creditor's Name
          POB 5524                                                   When was the debt incurred?           2010 - 2018
          Sioux Falls, SD 57117-5524
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notices purposes only


 4.1
 8        Instant Cash Advance*                                      Last 4 digits of account number       3070                                                $555.00
          Nonpriority Creditor's Name
          510-A 28th St SE                                           When was the debt incurred?           2018
          Grand Rapids, MI 49548
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 13 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.1
 9        Integrated Recovery Services Inc.                          Last 4 digits of account number       3070                                                $535.00
          Nonpriority Creditor's Name
          3840 E. Robinson Road #224                                 When was the debt incurred?           2015
          Buffalo, NY 14228
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Atttorney
              Yes                                                       Other. Specify   Check N Go SPDL


 4.2
 0        Lansing Opthamology                                        Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          2001 Coolidge Road                                         When was the debt incurred?           2010 - 2016
          East Lansing, MI 48823
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice - Unsecured


 4.2
 1        M & M Credit                                               Last 4 digits of account number       3070                                                $340.00
          Nonpriority Creditor's Name
          6324 Taylor Dr                                             When was the debt incurred?           2010 - 2016
          Flint, MI 48507
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Team One Credit Union




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 14 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.2
 2        Rent A Center*                                             Last 4 digits of account number       3070                                             $4,000.00
          Nonpriority Creditor's Name
          ATTN: Customer Care                                        When was the debt incurred?           2018
          5501 Headquarters Drive
          Plano, TX 75024
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2
 3        RPM Auto Sales                                             Last 4 digits of account number       3070                                                $995.00
          Nonpriority Creditor's Name
          4301 Dixie Hwy                                             When was the debt incurred?           2010 - 2016
          Saginaw, MI 48601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.2
 4        Rushmore Service Center                                    Last 4 digits of account number       3070                                                $473.00
          Nonpriority Creditor's Name
          POB 5508                                                   When was the debt incurred?           2018
          Sioux Falls, SD 57117-5508
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Premier Bankcard




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 15 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.2
 5        Snow & Sauer                                               Last 4 digits of account number       3070                                                $341.00
          Nonpriority Creditor's Name
          203 E Berry St                                             When was the debt incurred?           2010 - 2016
          Fort Wayne, IN 46802
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Womens Health Advantage


 4.2
 6        Team One Credit Union                                      Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          POB 1260                                                   When was the debt incurred?           2010 - 2016
          Saginaw, MI 48606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice - Unsecured


 4.2
 7        Third Party Withholding Unit                               Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          Michigan Department of Treasury                            When was the debt incurred?           2015 - 2016
          PO Box 30785
          Lansing, MI 48909
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Notice to Stay Proceeding, Quash
                                                                                         Subpoenas, Dismiss Warrants & Release
              Yes                                                       Other. Specify   Garnishments




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 16 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)         16-20641

 4.2
 8        TNT Financial Inc                                          Last 4 digits of account number       4GC5                                             $7,779.00
          Nonpriority Creditor's Name
          POB 5767                                                   When was the debt incurred?           2016
          Saginaw, MI 48603
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment; Notice to Stay Proceeding,
                                                                                         Quash Subpoenas, Dismiss Warrants &
              Yes                                                       Other. Specify   Release Garnishments


 4.2
 9        Tridentasset.com                                           Last 4 digits of account number       3070                                                 $46.00
          Nonpriority Creditor's Name
          53 Perimeter Ctr E Ste 4                                   When was the debt incurred?           2010 - 2016
          Atlanta, GA 30346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney
              Yes                                                       Other. Specify   Dollar General


 4.3
 0        US Trustee                                                 Last 4 digits of account number       3070                                             Unknown
          Nonpriority Creditor's Name
          211 West Fort Street                                       When was the debt incurred?           2016
          Suite 700
          Detroit, MI 48226
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                         Page 17 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                    Case number (if known)          16-20641

 4.3
 1         Wanigas Credit Union                                      Last 4 digits of account number       3070                                             Unknown
           Nonpriority Creditor's Name
           4026 Shattuck Rd                                          When was the debt incurred?           2010 - 2016
           Saginaw, MI 48603
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Unsecured


 4.3
 2         Womens Health Advantage                                   Last 4 digits of account number       3070                                             Unknown
           Nonpriority Creditor's Name
           150 Growth Pkwy                                           When was the debt incurred?           2010 - 2016
           Angola, IN 46703
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice - Unsecured

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                       283.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                       283.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18               Entered 12/26/18 13:15:14                          Page 18 of 21
 Debtor 1 Devin Jazzmine-Santos Ortiz                                                                Case number (if known)   16-20641
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              19,776.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              19,776.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

              16-20641-dob                  Doc 66            Filed 12/26/18            Entered 12/26/18 13:15:14                Page 19 of 21
                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                          NORTHERN DIVISION

In re:
Devin Jazzmine-Santos Ortiz                              Case No. 16-20641
                                                         Hon. Daniel S. Opperman
                                                         Chapter 13 Proceeding
      Debtor(s).
_______________________/

                                       CERTIFICATE OF SERVICE

The undersigned served a copy of the NOTICE OF ADDING AN OMITTED CREDITOR LATER THAN

14 DAYS BEFORE THE§ 341 MEETING, COVER SHEET FOR AMENDMENTS, AMENDED SCHEDULE

E & AMENDED SCHEDULE F on all parties set forth on the matrix electronically and by first class mail,

including the following parties:


Cottonwood Financial dba Cash Store                      Rent A Center
1901 Gateway Drive, Ste 200                              Legal Department
Irving TX 75038                                          5501 Headquarters Drive
                                                         Plano TX 75024-5837
Direct TV
POB 5007                                                 Rushmore Service Center
Carol Stream IL 60197-5007                               POB 5508
                                                         Sioux Falls 57117
ERC
POB 57610                                                First Premier Bank
Jacksonville FL 32241                                    POB 5524
                                                         Sioux Falls SD 57117
Instant Cash Advance Corp
510-A 28th St SE                                         State of Michigan
Wyoming MI 49548                                         Office of Collections
                                                         POB 30149
                                                         Lansing MI 48909




        16-20641-dob      Doc 66     Filed 12/26/18   Entered 12/26/18 13:15:14    Page 20 of 21
Dated: December 26, 2018                    /s/ Michael J. Shovan
                                            Michael J. Shovan
                                            Attorney for Debtors
                                            6620 Weiss Street
                                            Saginaw MI 48603
                                            (989) 847-6030
                                            ecf@bk-doctor.com
                                            P43362




       16-20641-dob   Doc 66   Filed 12/26/18   Entered 12/26/18 13:15:14   Page 21 of 21
